Citation Nr: 0717550	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-14 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran had active service from May 1968 to September 
1988.

This matter comes before the Board on appeal of a January 
2004 rating decision in which the RO, inter alia, denied the 
veteran's claims for compensable ratings for service-
connected hemorrhoids and gastritis.  The veteran filed a 
notice of disagreement (NOD) in December 2004 and the RO 
issued a statement of the case (SOC) in May 2005.  Later the 
same month, the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals).  

As reflected in a rating decision and a supplemental SOC 
(SSOC) issued in June 2006, the RO assigned a 10 percent 
rating for hemorrhoids, effective May 2, 2003, the date of 
receipt of the claim.  In October 2006, the RO issued another 
SSOC, reflecting the denial of higher ratings for either 
disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's hemorrhoids are not manifested by 
persistent bleeding with fissures or secondary anemia. 

3.  The veteran's gastritis, confirmed by endoscopy, is 
manifested by heartburn, is  not manifested by nodular 
lesions or the presence of multiple small eroded or ulcerated 
areas; his abdominal pain has been attributed to Chilaiditi's 
anomaly, a congenital defect. 




CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3,.321, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.27, 4.114, Diagnostic Code 7336 
(2006).

2.  The criteria for a compensable rating for gastritis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3,.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.27, 4.31, 4.112, 4.113, 4.114, Diagnostic Code 7307 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, such as here where 
the appealed rating decision was issued prior to the passage 
of the VCAA, the VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in May and August 2003 pre-rating letters, 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
claims for an increased rating, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  A November 
2004 letter requested that the veteran submit any evidence in 
his possession that pertained to the claims, and the May 2005 
SOC cited to the diagnostic criteria for higher ratings for 
each disability.   An April 2006 letter informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  After the veteran was afforded opportunity 
to respond to each notice identified above, the June 2006 and 
October 2006 SSOCs reflect readjudication of the claims.  
Hence, while some of this notice was provided after the 
rating action on appeal, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as outpatient treatment records from the VA 
Medical Center (VAMC) in Columbia, South Carolina, and the 
Moncrief Army Hospital at Fort Jackson, and the reports of VA 
examinations.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

A.  Hemorrhoids

In this case, the veteran's service-connected hemorrhoids 
have been evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336, for 
internal or external hemorrhoids.  Under Diagnostic Code 
7336, a 10 percent rating is assignable for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  A maximum 20 
percent rating is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  See 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2006).

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that a rating in excess of 10 
percent for the veteran's hemorrhoids is not warranted.

In an April 1989 rating decision, the RO established service 
connection for hemorrhoids, noting that they were operated on 
in 1971, and assigned an initial noncompensable disability 
rating, effective October 1, 1988.  A VA general medical 
examination performed in January 1989 reflected that the 
veteran had undergone a hemorrhoidectomy in service.  A 
rectal examination showed a few external epithelial tags in 
the perianal areas, where the veteran had had rectal surgery.

Moncrief Army Hospital medical records dated from June 1995 
to December 2003 show that the veteran was treated for 
complaints of rectal bleeding in November 2002.  The veteran 
was diagnosed with anemia in July 1999 and initially referred 
to the South Carolina Oncology Associates for evaluation and 
treatment of anemia in September 2000.  Following laboratory 
testing and physical evaluation, the impression was mild 
normochromic anemia that appeared to be relatively stable and 
might be partially related to the medications that the 
veteran took for his gout and arthritis.  The consultation 
report reflected that there appeared to be no evidence of 
blood loss or of marrow infiltrative process in view of the 
preserved white blood count and platelet count.  Records of 
follow-up visits from January 2001 to January 2002 revealed 
that the veteran was followed for mild anemia, which was 
essentially not significant.  The veteran denied any nausea, 
vomiting, diarrhea, chest pain, fever, night sweats or any 
other acute changes.  No other changes in the status of the 
history of GI blood loss were noted.  Generally, his workups 
were negative and showed improvement in hemoglobin and 
platelet count.  A rectal sigmoid polyp excised during a 
colonoscopy in December 2002, was determined to be 
noncancerous.

On VA examination in October 2003, the veteran reported that 
he still had rectal bleeding from time to time, once or twice 
a month, accompanied by itching in the perirectal area, 
without any fecal leakage.  He used Anusol suppositories.  On 
rectal examination, no fissure or ulceration was noted.  
Hemoccult stool was negative.  Proctoscopic examination 
showed internal hemorrhoids at the 3 o'clock and 4 o'clock 
positions.  

In a September 2004 statement, the veteran's treating 
physician at Fort Jackson indicated that the veteran's 
hemorrhoid condition was well-documented and that the veteran 
had on-going problems.

On December 2004 VA examination, the veteran stated that he 
treated his hemorrhoid condition with over-the-counter 
ointments and that about once a month he had symptoms that 
included itching, burning and bleeding.  He also reported 
that he had another significant episode about a year ago, 
which eventually resolved, and that a colonoscopy done at 
that time was normal.  His doctor prescribed pads for fecal 
leakage, which he did not get, so he continued to soil his 
shorts on a regular basis.  The veteran had a past history of 
bleeding and thrombosis of his hemorrhoids, but not 
currently.  Rectal examination revealed a normal rectal 
opening and no external hemorrhoids.  No significant blood 
was shown on examination, even though there were many 
internal hemorrhoids between 9 o'clock and 6 o'clock.  The 
diagnosis included internal hemorrhoids with symptoms 
approximately once a month with bleeding, itching and pain.

VA outpatient medical records do not show treatment for 
hemorrhoids from June 2001 through May 2006.  During a 
September 2005 visit, the veteran denied bright red blood in 
the rectum.  

Providence Hospital records show that the veteran underwent a 
colonoscopy in September 2005 that showed the presence of 
internal hemorrhoids.  The veteran was treated twice with 
infrared hemorrhoid coagulation in January 2006.  

On May 2006 VA examination, the veteran reported having two 
surgical procedures in the past two months at Providence 
Hospital and subsequently another hemorrhoidectomy.  He 
described decreased control with two episodes of bowel 
incontinence over the past few months.  The veteran stated 
that he has intermittent bleeding and itching for which he 
uses Preparation H.  He reported that he has changed his diet 
to a fiber diet, which had resulted in a 20-pound weight loss 
over the past six months.  On rectal examination, tone was 
normal with no evidence of leakage.  There was evidence of an 
external hemorrhoid, but no evidence of anemia on 
examination.  The diagnosis was hemorrhoids currently with 
intermittent symptoms status post surgery.

In a June 2006 rating decision, RO assigned a 10 percent 
rating for recurrent hemorrhoids, noting that the disability 
picture more nearly approximates the criteria for a 10 
percent rating.  Given the evidence noted above, the Board 
agrees.

The record simply does not support assignment of any higher 
rating for the veteran's hemorrhoids.  The medical evidence 
of record does not show hemorrhoids with persistent bleeding 
and with fissures, or with secondary anemia.  The veteran did 
not have anemia on VA examination, and he has never been 
shown to have fissures.  Moreover, even the veteran reports 
that his hemorrhoid condition is manifested by intermittent, 
not persistent, bleeding and itching.  

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for veteran's hemorrhoids is be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Gastritis

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14 and 38 C.F.R. § 4.113.  Ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2006).    

Under the criteria for rating diseases of the digestive 
system, minor weight loss is defined as losing 10-20 percent 
of the baseline weight (sustained for three months or 
longer), and substantial weight loss is a loss of more than 
20 percent of the baseline weight (sustained for three months 
or longer).  38 C.F.R. § 4.112 (2006).  Although the veteran 
indicated at a May 2006 VA examination that he had lost 20 
pounds within the past six months; in this case, there is 
nothing in the record to confirm that the veteran has 
sustained recent weight loss.  To the contrary, the Board 
notes that VA medical records show that, on examination, he 
weighed 192.6 pounds on September 17, 2005 and 198 pounds on 
April 27, 2006, respectively. 

The veteran's gastritis disability has been rated at the 
noncompensable level under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7307, for disabilities involving 
hypertrophic gastritis that is identified by gastroscope.  38 
C.F.R. § 4.114, Diagnostic Code 7307 (2006).  Under 
Diagnostic Code 7307, a 10 percent rating is warranted where 
the gastritis is chronic with small nodular lesions and 
symptoms.  A 30 percent rating is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms.  A maximum 60 percent rating is provided for 
chronic gastritis with severe hemorrhages, or large ulcerated 
or eroded areas.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

Clinical findings for the veteran's abdomen were normal on 
his April 1968 enlistment examination report.  Service 
medical records show that, in May 1969, the veteran was seen 
for stomach pain.  On examination, his abdomen was soft and 
non-tender.  The impression was "? gastroenteritis."  In 
November 1969, he was again seen for stomach pains.  At that 
time, the middle of his abdomen was tender.  In March and 
July of 1979, the veteran was treated for complaints of 
stomach cramps and gas.  In December 1982, he was seen again 
for stomach pain.  The assessment was rule out peptic ulcer 
disease (PUD).  On a February 1983 re-enlistment examination 
report, the examiner annotated recent epigastric problems -- 
upper gastrointestinal (upper GI) ordered but not 
accomplished yet.  In February 1988, an upper GI series 
showed moderate gastroesophageal reflux in an otherwise 
normal UGI.  An April 1988 follow-up visit reflected 
epigastic pain, improved on Tagamet.  The impression was 
indigestion.  On the veteran's January 1988 retirement 
examination report, the examiner noted "chronic gastritis x 
9 years."

In an April 1989 rating decision, the RO established service 
connection for gastritis, noting that the veteran had a 
history of complaints of stomach pain since May 1969 and a 
diagnosis of history of gastritis, and assigned an initial 
noncompensable disability rating, effective October 1, 1988.  
On a VA general medical examination performed in January 
1989, an examination of digestive system revealed no 
abdominal masses or tenderness, and a diagnosis of history of 
gastritis was given.

As noted above, Moncrief Army Hospital medical records dated 
from June 1995 to December 2003, show that the veteran was 
diagnosed with anemia in July 1999.  A May 2000 outpatient 
record reflects that the veteran's abdomen was benign on 
examination.  On examination for complaints of abdominal pain 
in November 2002, his abdomen was soft and not tender, and 
bowel sounds were positive.  The impression included 
gastroesophageal reflux disease (GERD).  In December 2002, 
the veteran underwent an esophagogastroduodenoscopy (EGD).  
The impression was normal EGD.  

On VA examination in October 2003, the veteran reported that 
he has suffered from acid reflux disease since 1970.  
Initially, he was treated with Maalox but was now taking 
Aciphex and Maalox which controlled his symptoms.  The 
veteran denied dysphagia, pyrosis, constipation, diarrhea, 
nausea, and vomiting.  He reported epigastric pain, depending 
on the type of food he eats.  There was no history of 
dilation of the esophagus.  On examination, his abdomen was 
soft and nontender.  The diagnoses included GERD.

In a September 2004 statement, the veteran's treating 
physician at Fort Jackson indicated that his GERD was well-
documented and was an on-going problem.

At a VA examination in December 2004, the veteran's abdomen 
was soft and nontender on examination.

VA outpatient medical records dated from June 2001 to May 
2006 reflect that in September 2005, the veteran denied 
diarrhea, nausea, vomiting, abdominal pain, melena, bright 
red blood per rectum, and weight loss.  On examination, his 
abdomen was soft and nontender; bowel sounds were positive.  
The assessment included a history of gastritis.  At an April 
2006 follow-up visit, the veteran complained of some 
epigastric discomfort despite the use of Prevacid but added 
that his heartburn is controlled.  Assessment included 
history of gastritis/colon polyp switch Prevacid to Prilosec.

Medical records from the Associates in Gastroenterology 
reveal that the veteran was admitted to Providence Hospital 
and underwent an EGD in October 2005, which showed an 
esophageal ulcer (EU), a gastric ulcer, and gastric erosions.  
A repeat EGD in January 2006 revealed healed EU, gastritis 
and healed gastric ulcer.  Less than two weeks later, a 
computed tomography (CT) scan of the abdomen/pelvis performed 
reflected that the veteran had Chilaiditi's anomaly, which is 
an interposition of the colon between the right hemidiaphragm 
and the liver.  Usually this is an incidental finding which 
is asymptomatic, however, it can cause abdominal pain.  No 
other abnormalities were noted.

At a May 2006 VA examination, the veteran's abdomen was soft, 
nontender, and nondistended.  There was no evidence of anemia 
on examination.  

Considering the medical evidence in light of the above 
criteria, the Board finds that a compensable rating for 
gastritis is not warranted.

As noted above, in December 2002, the veteran underwent an 
EGD.  The impression was normal EGD.  Although an October 
2005 EGD revealed an EU, gastric ulcer, and gastric erosions, 
after treatment with antibiotics, an January 2006 EGD showed 
that both the ED and gastric ulcer were healed.  The 
impression was gastritis.  However, a CT scan of the 
veteran's abdomen and pelvis performed less than two weeks 
later revealed the presence of Chilaiditi's anomaly, a 
congenital anomaly, that can cause abdominal pain.  It was 
felt that this latter condition is the source of the 
veteran's abdominal pain.  Thus, the veteran's symptoms are 
mainly those of cramps or heartburn brought on by eating 
different foods.  He has not complained of, or reported, 
dysphagia (difficulty swallowing) or regurgitation, 
accompanied by substernal or arm or shoulder pain.  The 
veteran uses both over-the-counter drugs, such as Maalox, and 
medications like Tagamet, Prevacid, and Prilosec for control 
of his symptoms.  Although the veteran has reported 
heartburn, the medical evidence does not show persistently 
recurrent epigastric distress with dysphagia or and 
regurgitation, accompanied by substernal or arm or shoulder 
pain.  Nor does it show chronic gastritis with the presence 
of small nodular lesions or multiple small eroded or 
ulcerated areas.  Moreover, his abdominal pain has been 
linked to a congenital defect.  

Thus, the evidence fails to show that the veteran has small 
nodular lesions so as to warrant a compensable, 10 percent 
rating under Diagnostic Code 7307.  Moreover, to warrant a 30 
percent rating, the evidence would need to show the presence 
of multiple small eroded or ulcerated areas, but neither of 
these conditions was shown on the January 2006 EGD.  Finally, 
a CT scan of the abdomen/pelvis revealed no other 
abnormalities except for the presence of Chilaiditi's 
anomaly, a congenital defect.  As the preponderance of the 
evidence fails to show that the veteran's gastritis is 
manifested the presence of small nodular lesions in addition 
to his heartburn, a compensable rating under Diagnostic Code 
7307 is not warranted.

For all the foregoing reasons, the claim for compensable 
rating for gastritis must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.




ORDER

A rating in excess of 10 percent for hemorrhoids is denied.

A compensable rating for gastritis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


